_ ENTERED

——— FILED
Case 8:20-cr-00188-PJM Documenti1 Filed 07/13/20 Page océep RECEIVED

 

JUL 13 2020

AT GREENBELi
MINTER: LIE AG 20) 9RO0T43 CLERK, U.S. DISTRICT COURT
oF GMM/TFH: USAO 2019R00733 DISTRICT OF

ay
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

v. cRIMINALNO. FY (Y) ZO 18E
(Felon in Possession of a Firearm,

* 18 U.S.C. § 922(g)(1); Forfeiture,
Defendant * 18 U.S.C. § 924(d), 21 U.S.C.

*  § 853(p), 28 U.S.C. § 2461(c))

+ + + +

DAJUAN EUGENE DAVIS,

INDICTMENT

COUNT ONE
(Felon in Possession of a Firearm)

The Grand Jury for the District of Maryland charges that:
On or about October 7, 2019, in the District of Maryland, the defendant,
DAJUAN EUGENE DAVIS,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm—that is, a Glock model 30 .45 ACP caliber
semi-automatic pistol, bearing serial number CNH914US—and the firearm was in and affecting

commerce.

18 U.S.C. § 922(g)(1)
Case 8:20-cr-00188-PJM Document1 Filed 07/13/20 Page 2 of 3

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

l. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C. § 924(d),
21 U.S.C. § 853, and 28 U.S.C. § 2461(c), in the event of the defendant’s conviction under
Count One of this Indictment.

Firearms Forfeiture

2. Upon conviction of the offense set forth in Count One of this Indictment, and

incorporated here, the defendant,
DAJUAN EUGENE DAVIS,

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any
firearms and ammunition involved in the offense, including but not limited to: (1) one Glock
model 30 .45 ACP caliber semi-automatic pistol, bearing serial number CNH914US, and (2)
approximately 10 rounds of Armscor USA .45 caliber ammunition contained in the weapon and
in the magazine affixed thereto.

Substitute Assets

3; If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value: or

ho
Case 8:20-cr-00188-PJM Document1 Filed 07/13/20 Page 3 of 3

e. has been commingled with other property which cannot be subdivided
without difficulty,
the United States shall be entitled to forfeiture of substitute property up to the value of the
forfeitable property described above pursuant to 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c).

18 U.S.C. § 924(d)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Robert K. Hur
United States Attorney

A TRUE BILL:
SIGNATURE REDACTED | mae “Tip s/zees
- Foreperson
